DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaido et al. (US PG Pub 2001/0012588; hereafter ‘588) in view of Sager et al. (US Patent 7,247,346; hereafter ‘346).
Claim 1: ‘588 is directed towards a method of applying a coating to a web using a system comprising a supply valve (# 26, Fig. 3 and ¶s 114-126), a bypass valve (# 28, Fig. 3 and ¶s 114-126), a nozzle (# 12, Fig. 3 and ¶s 114-126), and a web lifter(the rollers lift the web; # 20, Fig. 3 and ¶s 114-126), the method comprising:
moving said web past said nozzle (abstract);
tracking the position of said web (abstract); and
depositing said coating on said web (abstract).
‘588 does not teach controlling the apparatus by a controller nor inputting reference points to operate the web coater.
However, ‘346, which is directed towards a coating apparatus (title, abstract, & col. 9, line 60 – col. 10, line 15) including a web coater (col. 12, lines 40-50), discloses that to deposit layers consistently at precisely specified regions using the coating device, reference points on the substrate are required and the coating apparatus is controlled using said reference points (col. 16, line 50 – col. 17, line 27) in which a controller is used to provide instructions controlling the coating process such as opening and closing valves (col. 24, lines 13-30).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a controller and reference points to control the coating process of ‘588 such that the reference points defining when coating begins and ends and inputting said reference points into said controller to control the opening and closing of said valves and the movement of the substrate because the method of ‘346, using a controller and reference points to control a web coater is a known control means in the art and would have predictably deposited the layers of ‘588 consistently at precisely specified regions using the coating device of ‘588.
Claim 2: The reference points can be in a memory based system (col. 10, lines 10-13, ‘346).
Claim 3: The reference points comprise positions of said web where said supply valve is to open and close (col. 24, lines 13-30 & col. 16, line 50 – col. 17, line 27, ‘346).
Claim 4: The reference points comprise positions of said web where said byass valve is to open and close (col. 24, lines 13-30 & col. 16, line 50 – col. 17, line 27, ‘346).
Claim 5: The reference points comprise positions of said web where said web lifter is to be actuated to deflect said web (col. 24, lines 13-30 & col. 16, line 50 – col. 17, line 27, ‘346).
Claim 6: The position is sensed and communicated to the controller (col. 9, line 60 – col. 10, line 15 & col. 16, line 50 – col. 17, line 27, ‘346).
Claim 7: The web lifter is positioned upstream of said nozzle in the direction of travel of said web (see # 20, Fig. 4, ‘588).
Claim 8: The substrate is conductive (abstract, ‘588).
Claim 9: The actuation of said web lifter rotates said web lifter (see # 20, Figs. 3 & 4, ‘588).
Claim 10: Said controller controls the opening and closing of said bypass valve and the speed at which the bypass valve is opened and closed (col. 16, line 50 – col. 17, line 27, ‘346).
Claim 11: Said controller controls the opening and closing of said supply valve and the speed at which the supply valve is opened and closed (col. 16, line 50 – col. 17, line 27, ‘346).
Claims 12 & 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘588 & ‘346 as applied above, and further in view of  Jones, Jr. et al. (US Patent 4,617,076; hereafter ‘076) and Yassour et al. (US PG Pub 2006/0054774; hereafter ‘774).
Claims 12 & 13: The combination teaches using a backing roller and does not teach applying negative pressure at air entry slots on the web lifter with a lifter of the claimed configuration.
However, ‘076, which is directed towards a method of web coating (title and abstract) teaches that air bearings are a direct substitute for backing rolls in a web coating device (col. 2, lines 15-20).
And, ‘774, which is directed towards non-contact support platforms teaches that vacuum preload air cushions are recognized as alternatives to air-bearings (¶ 193) discloses a support platform comprising a front portion defining a leading edge and a second portion defining a trailing edge, said first portion being spaced from said second portion so as to define an air entry slot between them for the entry of air upon application of negative pressure to said body and further applying negative pressure to said air entry slot (see Figs. 9a & 9b).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the air bearing of ‘774 in place of the backing roll of ‘588 because as taught by ‘076, air bearings are art recognized alternatives for backing rolls in web coaters and ‘776 teaches an art recognized configuration of an air bearing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712